DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
	The Information Disclosure Statement filed 06 December 2021 has been made of record.

Allowable Subject Matter
Claims 2-10, 12-19 and 21-23 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  The prior art made of record teach a shared transport system comprising the transportation provider and user may interact with the identification of each other previously provided by the shared transport system at arranged pick-up place and time and after transport, the user and transportation provider may submit to the system reputation ratings of each other, see figures 4 and 5 of Pavlov US 2008/0114629. The prior art made of record do not teach receiving by the shared transport system, in response to the interactive prompt, the response input via an interactive interface of the transport provider device and indicating that, based on a comparison of the identification information with the transport user, either the identity of the transport user has or cannot be verified.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE J JACKSON whose telephone number is (571)272-7890. The examiner can normally be reached 7:30-4:30 M-TH; 8-2 FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571 270 5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BLANE J JACKSON/Primary Examiner, Art Unit 2644